Case: 19-10310      Document: 00515222223         Page: 1    Date Filed: 12/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-10310
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    December 4, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

CHRISTOPHER SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:07-CR-36-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Christopher Sanchez appeals the sentence imposed upon revocation of
his supervised release. The district court varied upward from the advisory
range and sentenced Sanchez to 18 months of imprisonment and 18 months of
supervised release.       Sanchez contends that the district court committed
procedural error by failing to provide an adequate explanation for the chosen
sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10310       Document: 00515222223     Page: 2   Date Filed: 12/04/2019


                                    No. 19-10310

         Because Sanchez did not preserve this claim of procedural error for
appeal by first raising it in the district court, plain error review applies. See
United States v. Whitelaw, 580 F.3d 256, 259, 261-62 (5th Cir. 2009). Sanchez
acknowledges that plain error review applies under our precedent, but he
wishes to preserve for further review the argument that an objection to the
adequacy of the explanation of the sentence is not required to preserve the
error.
         The record reflects that the district court implicitly considered Sanchez’s
arguments for a lesser sentence and expressly stated that the chosen sentence
addressed “the issues of adequate deterrence and protection of the public.” In
the context of Sanchez’s case, the district court’s stated reasons are sufficient
to show that it considered the arguments presented and had a reasoned basis
for imposing an above-range sentence. See id. at 261. Sanchez has not shown
clear or obvious error.
         AFFIRMED.




                                          2